                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MARLA ANN TALKINGTON
and LOUIS GARY DAVIS,

           Plaintiffs,

v.                                      Civil Action No. 1:17CV172
                                                           (STAMP)
MICHAEL RENZELLI,
MARY LOU RENZELLI,
OLIVERIO’S CATERING, INC.
and SHIRLEY C. OLIVERIO,
in her capacity as a
personal guarantor of
Oliverio’s Catering, Inc.,

           Defendants.


                     MEMORANDUM OPINION AND ORDER
              GRANTING DEFENDANT SHIRLEY C. OLIVERIO’S
                     MOTION FOR SUMMARY JUDGMENT,
        GRANTING AS FRAMED PLAINTIFFS’ AND CROSS-CLAIMANTS’
           MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO THE
     CONTRACT CLAIMS PENDING AGAINST THE OLIVERIO’S DEFENDANTS
     AND AS TO THE PLAINTIFFS’ REQUEST FOR DECLARATORY RELIEF,
             DENYING DEFENDANTS’ MOTION FOR JURY TRIAL,
      SCHEDULING REASONABLENESS HEARING AS TO ATTORNEYS’ FEES
               AND BRIEFING REGARDING ATTORNEYS’ FEES,
                 DIRECTING PARTIES TO MEET AND CONFER
                CONCERNING THE AMOUNT OF TOTAL DAMAGES
             AND VACATING PRETRIAL CONFERENCE AND TRIAL

                          I.   Background

      The plaintiffs, Marla Ann Talkington and Louis Gary Davis

(“the plaintiffs”), filed an amended complaint in this Court

against the defendants, Michael Renzelli, Mary Lou Renzelli (“the

Renzelli defendants”), Oliverio’s Catering, Inc., and Shirley C.

Oliverio (“the Oliverio’s defendants”).     The plaintiffs seek to

require the partition by sale of parcels in Harrison County, West

Virginia, pursuant to West Virginia Code § 37-4-1, et seq.       The
plaintiffs seek to have the subject parcels sold at judicial sale

to the highest bidder by a Special Commissioner appointed by this

Court.   The plaintiffs collectively own 50% of the parcels and the

Renzelli defendants own the other 50% of the parcels, as tenants in

common with the plaintiffs.       The plaintiffs’ first cause of action

in their amended complaint is this action for partition.

     The remaining causes of action relate to the Oliverio’s

defendants.       In   1996,   before       the   plaintiffs    acquired     their

interests in the subject parcels, Mary Roda Renzelli and Helen Roda

Davis entered into a lease agreement (“Lease Agreement”) with

Oliverio’s for one of the subject parcels.              In 2007, the parties

executed an amendment to the Lease Agreement (“Amendment”), that

dealt with changes to the subject property, specifically including

a portion of the building housing the restaurant which was formerly

occupied by Louis Roda and Mary Roda as their residence (see ECF

No. 70-2 at 1-4).         From 2006 through 2016, Oliverio’s failed to

make their rent payments in full, and substantial payments remain

outstanding.      Plaintiffs’ second cause of action is for breach of

contract.     Specifically, plaintiffs allege that Oliverio’s has

breached    the   Lease    Agreement    by    failing   to     pay   rent,   fees,

expenses, and interests.       The plaintiffs’ third cause of action is

for unjust enrichment, in which the plaintiffs allege that they are

entitled to recover a reasonable rental value from Oliverio’s, plus

interest and other expenses.           Plaintiffs’ fourth cause of action

seeks a declaratory judgment, declaring that Oliverio’s right of



                                        2
first refusal contained within the lease agreement is invalid and

unenforceable, and that Oliverio’s materially and intentionally

breached the Lease Agreement.

A.    Defendant Shirley C. Oliverio’s Motion for Summary Judgment

       On February 25, 2019, the defendant, Shirley Oliverio, filed

a motion for summary judgment.          ECF No. 72.        In support of her

motion, she contends that the Lease Agreement stated that she would

guarantee all obligations and duties under the Lease Agreement for

the initial term only.         Id. at 2.     She asserts that the 2007

Amendment to the Lease Agreement did not change the term of the

guaranty, and that there was no new consideration exchanged for any

additional term.    Id.    Moreover, defendant Shirley Oliverio claims

that there has never been any independent oral agreement to assume

a greater period beyond the initial term.            Id.

       The plaintiffs and the Renzelli defendants filed a response to

defendant Shirley Oliverio’s motion for summary judgment.                ECF

No. 74.     In that response, the plaintiffs and cross-claimants

contend that the plain language of the Amendment to the Lease

Agreement is without restriction, and that the Amendment to the

Lease Agreement modified the underlying Lease Agreement and now

controls.    Id. at 3-6.

       Defendant Shirley Oliverio did not file a reply.

B. Plaintiffs’ and Cross-Claimants’ Motion for Partial Summary
Judgment

       On February 6, 2019, the plaintiffs and the cross-claimants,

the   Renzelli   defendants,    filed   a   motion    for   partial   summary

                                    3
judgment.     ECF No. 64.           In support of their motion, they contend

that as a matter of law, they are entitled to their breach of

contract claims for back rent, expenses (e.g. tax payment), and to

attorneys’ fee/expense recovery based on the plain language of the

Lease Agreement, and the Amendment to the Lease Agreement. ECF No.

65 at 11-13.           The plaintiffs and cross-claimants further assert

that if the Court is to award them partial summary judgment,

Shirley Oliverio should be adjudged to be personally responsible

for    the   satisfaction       of     the    judgment     since   she    personally

guaranteed defendant Oliverio’s obligations and willingly assumed

personal liability.           Id. at 13-14.        Lastly, the movants contend

that they are entitled to summary judgment on their declaratory

judgment claim because “the record is clear that the Oliverio’s

defendants’ actions and omissions materially breached the Lease

Agreement, rending any purported right of first refusal in the

Lease Agreement void and unenforceable as [t]he right to exercise

this Right of First Refusal is condition[ed] upon the faithful

performance       of    all   the    covenants,    conditions,     and    agreements

required     to   be     performed     by    it   as   Lessee   under    this   Lease

Agreement[,]” citing Exhibit 4, Section 5.                     Id. at 14 (internal

quotation marks omitted).

       The Oliverio’s defendants then filed a response in opposition

to    plaintiffs’       and   cross-claimants’         joint   motion    for   partial

summary judgment.          ECF No. 70.       In their response, the Oliverio’s

defendants first argue that the movants’ calculation of the amount



                                             4
of actual rent owed is not correct based upon oral agreements of

the parties and their course of conduct or dealing for the past 11

years prior to plaintiffs bringing this civil action.     Id. at 3-6.

Moreover, the Oliverio’s defendants assert that the monthly rental

basis for the calculations is incorrect even when considering the

rental leases since Michael Renzelli admitted under oath that

Oliverio’s never exercised any of the written options to renew and

that the lessors did not provide written consent; therefore, the

Oliverio’s defendants have been month-to-month tenants from the

expiration of the initial term of the lease.      Id. at 6-8.   Citing

the Lease Agreement, defendants state that under the circumstances,

the amount of rent owed is the amount of the immediately preceding

monthly installment of rent plus an increase of 20% over such

amount.   Id.   Second, the Oliverio’s defendants contend that

defendant Shirley Oliverio is not a guarantor for any obligation

sought in this civil action since Shirley Oliverio only guaranteed

all obligations under the lease for the initial term, and that

there was no amendment indicating that she would be a guarantor for

any other term. Id. at 9-10. Lastly, defendants assert that there

is no genuine issue of material fact as to taxes, since Michael

Renzelli previously stated that the Renzelli defendants would pay

half of the taxes.   Id. at 10.       Moreover, “[w]ith regard to the

interest alleged to be due and owing, that factor, [defendant

contends,] would be dependent upon a consideration of what amount

is due and owing; whether the terms of the interest requirements



                                  5
under the lease are usurious or otherwise void or voidable under

the law; and whether any interest applies to any alleged oral

agreement beyond the statutory prejudgment interest rate for the

last five (5) years - as the claims for taxes beyond [five] years

prior the filing would be barred by the applicable statute of

limitations.”       Id.   Finally, the Oliverio’s defendants assert that

an award to plaintiffs for attorneys’ fees is not appropriate based

on principles of equity.        Id. at 10-11.

       The plaintiffs and cross-claimants then filed a reply in

support of their motion for partial summary judgment.          ECF No. 73.

In their reply brief, they first address the issue of taxes,

interest and attorneys’ fees. They allege that: (1) the Oliverio’s

defendants previously admitted in this civil action that they were

to pay, as additional rent, taxes on Green Acres Restaurant

property; (2) prior to this civil action, the plaintiffs attempted

to     correspond     with    the   Oliverio’s    defendants    but     such

correspondence was returned to plaintiffs’ counsel; and (3) equity

would dictate an attorneys’ fee award to be appropriate.              Id. at

2-3.     The movants then assert that the Oliverio’s defendants’

argument that the Lease Agreement was orally modified is contrary

to the plain language of the Lease Agreement and the Amendment to

the Lease Agreement, specifically stating that the Amendment to the

Lease Agreement confirmed that the original Lease Agreement was in

full force and effect.        Id. at 3-5.   The movants then contend that

defendants’ argument that the Oliverio’s defendants have been



                                      6
month-to-month tenants from the expiration of the initial term of

the lease is contrary to the plain language of the Lease Agreement,

the Amendment to the Lease Agreement, and case law.                      Id. at 6.

Specifically, the movants assert that the Oliverio’s defendants

breached the Lease Agreement that placed an obligation on the

Oliverio’s defendants to provide written notice of renewals, but

that   such   a    breach     is   immaterial     since    the   Lease   Agreement

expressly contemplates and allows for waiver of conditions by

plaintiffs.       Id. at 8.    Moreover, the movants assert that case law

states that a breaching party cannot invoke a contractual provision

for their benefit, citing Jones v. Kessler, 98 W. Va. 1, 17 (1925).

Id.    The movants further state that the Oliverio’s defendants’

conduct    undercuts        the     proposition     that    Oliverio’s     was   a

month-to-month tenant since they made significant investments in

the property.      Id. at 8.       Lastly, the movants contend that based on

the plain language of the Amendment to the Lease Agreement, Shirley

Oliverio is jointly and personally responsible for the satisfaction

of the judgment.       Id. at 9-10.

C.    The Oliverio’s Defendants’ Motion for Jury Trial

       On January 15, 2019, this Court held a status and scheduling

conference. At the conference, the Court inquired as to whether or

not the defendants have invoked their right to a trial by jury on

the breach of contract claim. Counsel for the parties at that time

were not certain as to whether or not a party had invoked such a

right.    Further, counsel for the plaintiffs indicated that they



                                          7
intend to object to the Oliverio’s defendants’ request for a trial

by jury, if the defendants seek to do so.          Accordingly, this Court

established a briefing schedule:          Counsel for the defendants were

ordered to file a brief by January 29, 2019.            ECF No. 60 at 11.

Counsel for the plaintiffs were ordered to file a brief in response

by February 12, 2019.      Id. at 12.      The defendants were ordered to

file any reply by February 19, 2019.         Id.

      On January 29, 2019, the defendants filed a motion for a jury

trial.   ECF No. 62.   In that motion, the defendants asserted that

there is no prejudice to the parties with respect to the motion,

and that courts have routinely allowed jury trials despite a lack

of a request in an original pleading.         Id. at 2.

      On February 1, 2019, the plaintiffs filed a response in

opposition to defendants’ motion for a jury trial.           ECF No. 63.   In

their response, plaintiffs asserted that the defendants failed to

comply with Federal Rule of Civil Procedure 38, which sets forth

the   requirements   for   a   jury   demand,   and   that   in   doing    so,

defendants have waived their right to a jury trial.               Id. at 4.

Citing Malbon v. Pennsylvania Millers Mut. Ins. Co., 636 F.2d 936,

940 (4th Cir. 1980), the plaintiffs stated that: (1) “the remaining

issue (the issue of damages) is ripe for determination by the Court

- given that the damage calculation in this matter is of a complex

nature, with substantial interests/penalty amounts associated with

the non-payment of contractually owed rent[;]” (2) “the parties

have justifiably relied on the assumption that this case would be



                                      8
tried to the Court throughout motion practice and discovery - such

that    certain    parties     have    coordinated     their      trial   strategy

accordingly[;]” (3) the defendants’ motion “was filed approximately

fifteen    (15)    months    after     the    Complaint    was    filed   in   this

action[;]” and (4) defendants did not offer a meaningful rationale

for their failure to make a timely jury demand.                  Id. at 4-5.

       On February 18, 2019, the defendants filed a reply to the

plaintiffs’ response in opposition to defendants’ motion for a jury

trial.    ECF No. 69.       In the reply, the plaintiffs argue that: (1)

“the inclusion of the relief found in [Federal Rule of Civil

Procedure] 39 and the overriding judicial embrace of the sanctity

of jury trials weighs in favor of allowing a jury trial to proceed

on   factual      issues[;]”    (2)    the    plaintiffs    are     not   actually

prejudiced by the demand; and (3) defendants did not waive of their

defenses.    Id. at 1-3.

       For the reasons set forth below, defendant Shirley Oliverio’s

motion for summary judgment (ECF No. 71) is granted, plaintiffs’

and cross-claimants’ joint motion for partial summary judgment as

to the contract claims pending against the Oliverio’s defendants,

and as to the plaintiffs’ request for declaratory relief (ECF

No. 64) is granted as framed, and defendants’ motion for jury trial

(ECF No. 62) is denied.

                               II.    Applicable Law

       Under Federal Rule of Civil Procedure 56(c), summary judgment

is     appropriate    if    “the     pleadings,    depositions,      answers    to



                                          9
interrogatories,   and    admissions    on   file,   together   with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.”     The party seeking summary judgment bears the

initial burden of showing the absence of any genuine issues of

material fact.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986).   “The burden then shifts to the nonmoving party to come

forward with facts sufficient to create a triable issue of fact.”

Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.

1991), cert. denied, 502 U.S. 1095 (1992)(citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)).

     However, as the United States Supreme Court noted in Anderson,

“Rule 56(e) itself provides that a party opposing a properly

supported motion for summary judgment may not rest upon the mere

allegations or denials of his pleading, but . . . must set forth

specific facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 256. “The inquiry performed is the threshold

inquiry of determining whether there is the need for a trial —

whether, in other words, there are any genuine factual issues that

properly can be resolved only by a finder of fact because they may

reasonably be resolved in favor of either party.”        Id. at 250; see

also Charbonnages de France v. Smith, 597 F.2d 406, 414 (4th Cir.

1979) (explaining that summary judgment “should be granted only in

those cases where it is perfectly clear that no issue of fact is

involved and inquiry into the facts is not desirable to clarify the



                                   10
application of the law.” (citing Stevens v. Howard D. Johnson Co.,

181 F.2d 390, 394 (4th Cir. 1950))).

      In Celotex, the Court stated that “the plain language of Rule

56(c) mandates the entry of summary judgment, after adequate time

for discovery and upon motion, against a party who fails to make a

showing   sufficient   to    establish    the   existence    of   an   element

essential to that party’s case, and on which that party will bear

the burden of proof at trial.”      Celotex, 477 U.S. at 322.          Summary

judgment is not appropriate until after the non-moving party has

had sufficient opportunity for discovery.            See Oksanen v. Page

Mem’l Hosp., 912 F.2d 73, 78 (4th Cir. 1990), cert. denied, 502

U.S. 1074 (1992). In reviewing the supported underlying facts, all

inferences must be viewed in the light most favorable to the party

opposing the motion.        See Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

                             III.   Discussion

A.   Defendant Shirley C. Oliverio’s Motion for Summary Judgment

     1.   Defendant Shirley C. Oliverio is not liable for any
obligations and duties under the Lease beyond the initial term

      Plaintiffs do not dispute that the initial Lease Agreement

indicated that defendant Shirley Oliverio is a guarantor for all

obligations and duties under the Lease Agreement for the initial

term only and acknowledge that “[t]he plain language of the Lease

Agreement provides that the initial term of the lease ended at

midnight on December 31, 1998.”      ECF No. 74 at 3.       Plaintiffs argue

in their brief in opposition that summary judgment should not be

                                     11
granted in favor of defendant Shirley Oliverio because: (1) “on

February    19,   2007,   Shirley   C.       Oliverio   personally     guaranteed

Oliverio’s Catering, Inc.’s obligations, and assumed personal

liability for this risk/exposure, when the executed Amendment to

Lease Agreement as an unconditional ‘GUARANTOR’[,]” and that (2)

Shirley Oliverio did not restrict or clarify her status as a

guarantor in her response to plaintiff’s requests for admission.

ECF No. 74 at 4-5.         Each argument is considered, and rejected,

below.

     Although defendant Shirley Oliverio indicates that she is a

guarantor without qualification in the Amendment to the Lease

Agreement, there is no evidence suggesting that the Amendment to

the Lease Agreement amends the guaranty provision in the initial

Lease Agreement.     On the contrary, paragraph 5 of the Amendment to

the Lease Agreement specifically states: “Except as expressly

amended by this Amendment to the Lease Agreement, all of the terms

and provisions of the Lease Agreement shall continue in full force

and effect.”      ECF No. 70-2 at 4.

     Moreover,     the    cases   the    plaintiffs     have   cited    in   their

response do not support the conclusion that defendant Shirley

Oliverio is liable past the initial term as set out in the initial

Lease Agreement. First, Esso Standard Oil Co. v. Kelly, 145 W. Va.

43, 47 (1960), does not help the plaintiffs because in that case it

was clear that the written instrument sued upon was an absolute

guaranty.    Unlike the circumstances presented in this case, in



                                        12
Esso, the contract alleged and described an absolute guaranty of

payment by the defendant to the plaintiff of a designated and

liquidated amount.    Id. at 46.      If anything, Esso seems to support

the conclusion that defendant Shirley Oliverio is not personally

liable for any obligations or duties past the initial term set out

in the initial Lease Agreement since the case explains that the

intention of the guarantor governs.         Id. at 47.    Here, since the

Amendment to the Lease Agreement deals only with changes to subject

property, specifically including a portion of the building housing

the restaurant which was formerly occupied by Louis Roda and Mary

Roda as their residence (see ECF No. 70-2 at 1-4), it is unlikely

to assume that defendant Shirley Oliverio intended to guarantee any

duties and obligations past the initial term set forth in the Lease

Agreement simply because she stated she was a “guarantor” without

qualifying terms in the Amendment to the Lease Agreement and in her

response to plaintiffs’ requests for admission (ECF No. 73-1).

      Further, Ives v. Williams, 143 Va. 855 (1925), does not seem

to support the conclusion that defendant Shirley Oliverio is liable

past the initial term as set out in the Lease Agreement.          In Ives,

the guaranty was held to be “unquestionably” an absolute guaranty.

Id. at 859.     The contract in that case provided for a certain,

definite, and specific act of performance to be had by the debtor,

and   the   performance   of   that   act   was   guaranteed   without   any

condition of any character being annexed to it.          Id.




                                      13
     Lastly, Looney v. Belcher, 169 Va. 160 (1937), does not seem

to support the conclusion that defendant Shirley Oliverio is liable

past the initial term as set out in the Lease Agreement.                Unlike

the circumstances presented in this case, in Looney an issue was

whether the guaranty was continuing in nature.                Id.    Here, the

issue is whether the Amendment to the Lease Agreement changed the

guaranty    provision   that   had   a   clear     time   limit.     Again,   if

anything,    Looney   would    support    the    conclusion   that   defendant

Shirley Oliverio is not liable for any duties and obligations past

the initial term set forth in the Lease Agreement since the court

in Looney explains that “[t]he true principle of sound ethics is to

give the contract the sense in which the person making the promise

believed the other party to have accepted it, in fact, did so

understand and accept it.”           Id. at 172.          Looney may support

defendant Shirley Oliverio for the same reasons Esso may support

defendant Shirley Oliverio.

     For the reasons set forth above, the Court grants defendant

Shirley Oliverio’s motion for summary judgment (ECF Nos. 71 and 72)

with respect to defendant Shirley Oliverio’s liability past the

initial term of the Lease Agreement.            Accordingly, plaintiffs’ and

cross-claimants’ joint motion for partial summary judgment, with

respect to the issue of whether defendant Shirley Oliverio is a

guarantor past the initial term under the Lease Agreement, is

denied.




                                     14
B.   Plaintiffs’ and Cross-Claimants’ Joint Motion for Partial
Summary Judgment

     As indicated by defendants’ counsel, defendants concede that

they breached the Lease Agreement.1        Indeed, the parties agree as

to many of the underlying facts, although they disagree as to the

amount   of   damages   owed.   The     resolution   of   whether   or   not

plaintiffs and cross-claimants are entitled to judgment as to their

breach of contract claims for back rent and expense turns on the

legal interpretation of the Lease Agreement.          Because the Lease

Agreement is governed by West Virginia law, this Court will begin

with a brief review of West Virginia law regarding breach of

contract, as well as the provisions in the Lease Agreement that

govern the resolution of this dispute.

     Under West Virginia law, to state a breach of contract claim,

a plaintiff must show: (1) existence of a valid enforceable

contract; (2) plaintiff performed under the contract; (3) defendant

breached or violated a duty under the contract; and (4) plaintiff

was injured by this breach.     Wince v. Easterbrooke Cellular Corp.,

681 F. Supp. 2d 688, 693 (N.D. W. Va. 2010); Bettinazzi v. State

Farm Fire and Cas. Co., C.A. No. 5:13CV166, 2014 WL 241694, at *2

(N.D. W. Va. Jan. 22, 2014).



     1
      Defendants’ counsel has previously stated, “it’s our position
that we did breach a contract and we’re just pretty much working on
figuring out how much we need to pay the plaintiffs. So we don’t
really have an argument for the breach of contract claim. We’re
just working on getting together with the plaintiffs and everyone
and trying to figure out what we need to do to settle it.” ECF No.
64-13 at 13.

                                   15
     In Fraley v. Family Dollar Stores of Marlinton, West Virginia,

Inc., the West Virginia Supreme Court of Appeals reviewed a

contract where the plaintiff landlord sought termination of rent

due and declared forfeiture of the supermarket’s lease.                    With

respect to interpretation of the contract, the Court explained:

     This Court has long held that a valid written agreement
     using plain and unambiguous language is to be enforced
     according to its plain intent and should not be
     construed. The rule is set forth in Syllabus Point 1,
     Cotiga Development Co. v. United Fuel Gas Co., 147 W. Va.
     484, 128 S.E.2d 626 (1962), which states:        A valid
     written instrument which expresses the intent of the
     parties in plain and unambiguous language is not subject
     to judicial construction or interpretation but will be
     applied and enforced according to such intent.

188 W. Va. 35, 37, 422 S.E.2d 512, 514 (1992).             See also Syl. Pt.

9, Arnold v. Palmer, 224 W. Va. 495, 497, 686 S.E.2d 725, 728

(2009) (“A valid written instrument which expresses the intent of

the parties in plain and unambiguous language is not subject to

judicial construction or interpretation but will be applied and

enforced according to such intent.”); Rollyson v. Jordan, 205 W.

Va. 368, 372, 518 S.E.2d 372, 376 (1999) (“Where parties contract

lawfully and their contract is free from ambiguity or doubt, their

agreement furnishes the law which governs them.”).

     With   this    background,   this   Court   turns     to   consider    the

provisions of the Lease Agreement regarding defendants’ breach.

     1. The Oliverio defendants’ “oral modification” argument is
contrary to the plain language of the Lease Agreement and the
Amendment to the Lease Agreement

     First,   the   Oliverio’s    defendants     contend    that   the   Lease

Agreement’s terms that set forth the rent payments and expense

                                    16
obligations were modified based upon the parties’ oral agreements

that occurred sometime in 2006 and their course of conduct for the

past 11 years prior to plaintiffs bringing this civil action.                              It

is    true   that    a        prior    written       contract     may    be    modified    or

supplemented by a subsequent valid oral contract.                          See Wycokoff v.

Painter, 145 W.Va. 310, 315, 115 S.E.2d 80 (1960).                                  However,

Section      34(j)       of     the     Lease    Agreement        provides      that:     “No

modification        of    this        Lease     shall      be     binding     unless     such

modification shall be in writing and signed by the parties.”                              ECF

No. 64-4 at 38 (emphasis added). Moreover, Section 29 of the Lease

Agreement states:

       No acceptance by Lessors of a lesser sum than the rents
       and other charges then due shall be deemed to be other
       than on account of the earliest of such stipulated rents
       or charges, nor shall any endorsement or statement on any
       check be deemed an accord and satisfaction, and Lessors
       may accept such check or payment without prejudice to
       Lessor’s right to recover the balance of such installment
       or pursue any other remedy provided in the Lease or by
       law.

ECF No. 64-4 at 34.

       The evidence demonstrates that there were no oral agreements

after the Lease Agreement that were in writing and signed by the

parties.       Therefore, this Court finds that the plain language of

the    Lease    Agreement         controls,          and   that    there      was   no   oral

modification of the terms of the Lease Agreement.                          This finding is

further bolstered by the fact that Section 5 of the Amendment to

the Lease Agreement, executed in 2007, after the alleged oral

modification,        states:          “Except    as    expressly        amended     by   this



                                                17
Amendment to the Lease Agreement, all of the terms and provisions

of the Lease Agreement shall continue in full force and effect.”

Therefore, the Amendment to the Lease Agreement did not change the

rental payments and expense obligations set out in the initial

Lease Agreement.

     2. Oliverio’s is a holdover tenant and did not renew based
upon the plain language of the Lease Agreement and West Virginia
case law

     Defendants also insist that even if the Court determines that

no oral agreement was formed subsequent to the Lease Agreement, the

monthly rental basis for the calculations are incorrect even when

considering the written Leases, since the Oliverio’s defendants did

not exercise a right to renew.   ECF No. 70 at 8.

     The Lease Agreement on which the rights of the parties depend

states:

     (e) Notice of Exercise of Optional Renewal Terms: The
     aforesaid options to renew the Lease term must be
     exercised by the Lessee by giving written notice to the
     Lessors of its desire to exercise the same at least six
     (6) months prior to the expiration of the then current
     lease term.

ECF No. 64-4 at 3.   Moreover, the Lease Agreement states:

     4.   HOLDOVER BY LESSEE: If Lessee remains in possession
     of the Leased Premises or any part thereof after the
     expiration of the Initial Term or any renewal term of
     this Lease without the expressed written consent of the
     Lessors, such occupancy shall be a tenancy from month-to-
     month at a rental in the amount of the immediately
     preceding monthly installment of rent plus an increase of
     twenty-percent (20%) over such amount, and upon all the
     terms hereof applicable to a month-to-month tenancy.
     This provision for a holdover rent payment shall in no
     way be construed as a waiver of the Lessor’s rights to
     evict the Lessee from the Leased Premises.



                                 18
Id. at 6-7 (emphasis added).

       The parties do not dispute that the Oliverio’s defendants

never exercised this right to renew by providing written notice to

the plaintiffs.      Moreover, there is no dispute that the plaintiffs

did not provide written consent accepting the Oliverio’s defendants

renewal.

       The movants’ position is that “the [d]efendants’ acts and

actual possession of the leased premises, and payment towards funds

owed   to    the   [p]laintiffs,   automatically     triggers     the   renewal

clauses/terms set forth in te Lease Agreement - as does the

Oliverio [d]efendants[’] affirmation of the renewal terms via

execution of the 2007 Amendment to the Lease Agreement.”                ECF No.

73 at 7.     The movants then cite various case law that they argue

supports the contention that the Oliverio’s defendants renewed

under the lease and that the Oliverio’s defendants are not month-

to-month tenants. Id. at 7-8. Lastly, the movants assert that the

Oliverio’s defendants breached the Lease Agreement that placed an

obligation on the Oliverio’s defendants to provide written notice

of renewals, but that such a breach is immaterial since the Lease

Agreement     expressly    contemplates     and    allows   for    waiver    of

conditions by plaintiffs.

       The   Oliverio’s   defendants    assert    that   they   are     holdover

tenants from the expiration of the Initial Term of the Lease since

no option to renew was ever exercised.            ECF No. 70 at 8.




                                       19
     This Court is, therefore, left with the question of law: did

Oliverio’s   holding   over,   paying   rent,   and   investing   in   the

property, without written notice of a desire to renew, operate as

a renewal of the Lease under the applicable renewal period?

     The decisions on this question are conflicting.        However, the

West Virginia Supreme Court of Appeals has held in Whalen v.

Manley, 68 W. Va. 328, 69 S.E. 843, 844 (1910), that:

     [S]imply holding over after the expiration of a lease
     containing a bare covenant to renew, and paying rent
     according to the terms of the old lease, does not amount
     to an election to renew, but constitutes the tenant, a
     tenant from month to month or year to year, depending on
     the terms of the lease as to rent or rental periods.
     This view is consonant with the general rule that holding
     over after the expiration of a term of years, or a
     monthly term, and paying rent according to the terms of
     the lease, constitutes the tenant a tenant from year to
     year or month to month as the case may be.

The Supreme Court of Appeals of West Virginia has explained that,

“[w]hen the covenant is to renew it is generally regarded that the

lease indicates the intention of the parties to execute a new

lease, and as requiring of the lessee notice to the lessor at or

before the expiration of the lease of his election to renew.”

Whalen, 69 S.E. at 844.   Nach v. Mendrell, 110 W. Va. 139, 157 S.E.

179 (1931), may also be instructive here.             In that case, the

landlord sought to recover rent under a one-year lease that

contained the following covenant: “And it is further agreed by the

parties hereto that should the said party of the second part comply

with each and every provision herein contained on his part to be

complied with, then he shall have the right and option to a further



                                  20
lease at the expiration of this lease for the further term of Four

(4) years, upon the same conditions and for the same rental for

which this lease is given.”        Id.    In that case, the lessee remained

in possession for 22 months after expiration of the lease with no

written notice.      Id.    The landlord then sought to recover the rent

for four years.      Id.    The Supreme Court of Appeals of West Virginia

first explained that, generally, “in construing provisions in a

lease where there is uncertainty, the tenant is favored.”           Id. at

180.       The Court then held that “the covenant created a right to a

renewal, and contemplated the making of a new lease at the end of

the first year.”      Id.    Ultimately, the Court found, citing Whalen,

that the fact that the lessee held over past the expiration of the

lease and paid rent according to the terms of the old lease does

not amount to an election to renew.           Id.

       Reason, as well as the weight of judicial authority, justifies

this Court in holding that the Oliverio’s defendants did not elect

to renew, but are holdover tenants since the initial term period

ended. Specifically, the movants’ arguments pertaining to the

waiver provision in the Lease Agreement are based on characterizing

the Oliverio’s defendants failure to exercise their right to renew

as a breach of a covenant within the Lease Agreement.2            However,



       2
      The movants specifically cite the following provisions in the
Lease Agreement (see ECF No. 73 at 6-7):

       The aforesaid options to renew the Lease term must be
       exercised by the Lessee giving written notice to the
       Lessors of its desire to exercise the same at least six

                                         21
the movants fail to adequately explain how the waiver provision

operates in conjunction with the holdover provision which expressly

addresses the situation at hand - where the lessee remains in

possession of the leased premises past the initial term without

written consent.   Based on a plain reading of the Lease Agreement,

this Court finds that the holdover provision applies here.             The

Oliverio’s defendants failed to exercise a right to renew and

Oliverio’s held over past the initial term.             A holding to the

contrary   would   cause   the   holdover   provision    to   be   rendered

superfluous and the provision meaningless.       Therefore, Oliverio’s

is a month-to-month tenant and owes “rental in the amount of the

immediately preceding monthly installment of rent plus an increase

of twenty percent (20%) over such amount, and upon all the terms

hereof applicable to a month-to-month tenancy.” ECF No. 64-4 at 7.

The other cases the movants cite in their reply brief (ECF No. 73

at 7-8) may be distinguished from the facts at hand.




     (6) months prior to the expiration of the current lease
     term.

ECF No. 70-1 at 4.

     Section 28. Waiver. One or more waivers of any covenant
     or condition by Lessors shall not be construed as a
     waiver of a subsequent breach of the same or any other
     covenant or condition, and the consent or approval by
     Lessors to or of any act by Lessee requiring Lessors’
     consent or approval shall not be construed to waive or
     render unnecessary Lessors’ consent or approval to or of
     any subsequent similar act by Lessee.

ECF No. 70-1 at 33.

                                    22
      This judgment renders it unnecessary to respond to any other

questions argued in the briefs.

      The parties are ORDERED to meet and confer as to damages,

consistent with this Court’s finding that Oliverio’s is a holdover

tenant, and that the holdover provision (specifically, see Section

4 of the Lease Agreement) applies.               The parties are ORDERED to

consider whether other clauses in the Lease Agreement apply,

including,    but   not   limited   to    the    provision   addressing    late

penalties (see Section 3 of the Lease Agreement).              If the parties

do not come to an agreement as to the amount of damages due, the

parties are ORDERED to submit simultaneous briefing on such issues

ten   (10)   days   after   the   parties       have   attempted   to   come   to

agreement.    The Court may decide the issue based on the memoranda

submitted to this Court, or may schedule an evidentiary hearing

pertaining to such issues.

     3. Plaintiffs and cross-claimants are entitled to taxes,
interest, and attorneys’ fees

             a.   Taxes and interest

      Section 6 sets out the Oliverio defendants’ obligations for

taxes and other assessments.         Section 6 provides, in pertinent

part, as follows:

      (a) Commencing with the taxable year 1996, with all
      taxes to be calculated on a calendar year basis, Lessee
      shall pay as additional rent for the Leased Premises, all
      taxes and assessments, general and special, utility rates
      and all other impositions, ordinary and extraordinary, of
      every kind and nature whatsoever, which may be levied,
      assessed or imposed upon the Leased Premises or any part
      thereof, or upon any improvements at any time situated



                                     23
     thereon, accruing or becoming due and payable during the
     term of this Lease . . .

     (b) Lessee shall make direct payment to the taxing
     authorities and shall deliver to Lessors duplicate
     receipts or photostatic copies thereof showing the
     payment of all said taxes, assessments, and other
     impositions within thirty (30) days after the respective
     payments evidenced thereby. Lessors shall, at Lessors’
     option, have the right to pay any such tazes,
     assessments, or other charges or impositions not paid by
     Lessee, and the amounts so paid, including reasonable
     expenses, shall be so much additional rent due on the
     first day of the month after any such payments, with
     interest at the rate of one and one-half percent (1-1/2%)
     per month, or the highest rate permitted by law, from the
     date of Lessors’ payment thereof to the date of
     reimbursement by Lessee.

ECF No. 64-4 at 8-9.      Moreover, the Amendment to the Lease

Agreement states:

     2.   Section 6 of the Lease Agreement, entitled “Taxes
     and Other Assessments,” in subsection (a) thereof, is
     hereby amended to delete the following sentence:

          The parties hereto understand and agree that
          the residential unit now occupied by Mary Roda
          and Louis Roda in the building housing the
          Restaurant is separately assessed for real
          estate tax purposes, and Lessee shall not be
          required to pay the real estate taxes levied
          thereon.

     3.   As   consideration   for   the   inclusion   of the
     residential portion of the building housing the
     Restaurant which was formerly occupied by Louis Roda and
     Mary Roda as their residence within the definition of
     ‘Leased Premises’, the Lessee agrees to pay, as
     additional rent for the Leased Premises, the real estate
     taxes assessed upon the aforesaid residential unit as
     said real estate taxes become due and payable during the
     term of the Lease Agreement. The payment of said real
     estate taxes shall be governed by Section 6 of the Lease
     Agreement. The obligation of the Lessee to pay said real
     estate taxes upon said residential unit shall commence
     with the taxes for the calendar year 2007 . . .




                                24
     This Court finds that the Oliverio’s defendants breached the

contract with respect to paying taxes on the leased property.    The

Oliverio’s defendants admit that they were to pay taxes in their

responses to requests for admission.     ECF No. 73-1 at 5.

     However, since the record demonstrates that a portion of the

taxes may have been paid and as defendants correctly noted there

are numerous factors in determining the interest due and owing (see

ECF No. 73 at 10), the parties are ORDERED to meet and confer as

those amounts.   If the parties do not come to an agreement as to

the amount due, the parties are ORDERED to submit simultaneous

briefing on such issues ten (10) days after the parties have

attempted to come to agreement.       The Court may decide the issue

based on the memoranda submitted to this Court, or may schedule an

evidentiary hearing pertaining to such issues.

          b.   Attorneys’ Fees

     Finally, the movants also seek to recover attorneys’ fees

incurred in pursuing the Oliverio’s defendants’ obligations under

the contract, including the costs of this litigation.    The movants

assert that they are entitled to attorneys’ fees and costs under

the language in the Lease Agreement that states:

     In addition to any other remedies Lessors may have at law
     or equity and/or under this Lease, Lessee shall pay upon
     demand all Lessors’ cost, charges and expenses, including
     fees of counsel, agents and others retained by Lessors,
     incurred in connection with the recovery of sums due
     under this Lease, or because of the breach of any
     covenant under this Lease or for any other relief against
     Lessee.   In the event Lessee shall bring any action
     against Lessors for relief hereunder and Lessors shall



                                 25
      prevail, Lessee shall pay Lessors’ reasonable attorneys’
      fees and all other court costs.

ECF No. 64-4 at 27-28.       The Oliverio’s defendants dispute that

movants are entitled to attorneys’ fees under the Lease Agreement.

      Under West Virginia law, generally, “each litigant bears his

or her own attorney’s fees absent a contrary rule of court or

express statutory or contractual authority for reimbursement.”

Sally-Mike Prop. v. Yokum, 179 W. Va. 48, 365 S.E.2d 246, 248 (W.

Va. 1986).   In Moore v. Johnson Service Co., 158 W. Va. 808, 820,

219 S.E.2d 315, 323 (W. Va. 1975), the Supreme Court of Appeals of

West Virginia ruled that where a lease agreement contained a clause

that allowed reasonable attorneys’ fees in the event that either

party successfully enforced an action for breach of provisions of

the lease, the party bringing the action is entitled to recover for

reasonable attorneys’ fees upon judgment by the trial court that

there was a breach of the lease agreement.         In Moore, the lease

provided that “the successful party in an action to enforce the

lease or to recover for a breach of the lease should recover from

the unsuccessful party, in addition to other appropriate relief,

the   reasonable   expense   and   attorneys’   fees   as   part   of   the

judgment.”   Id. at 818 (internal quotation marks omitted).

      The language at issue specifically provided for the payment of

fees and costs associated with claims and litigation.                   This

language is explicit.    The provision cited by the movants states

that “[i]n the event Lessee shall bring any action against Lessors

for relief hereunder and Lessee shall prevail, Lessee shall pay

                                   26
Lessors’ reasonable attorneys’ fees and all court costs.” Although

the Oliverio’s defendants argue that the movants are not entitled

to attorneys’ fees because there was never any demand prior to suit

and the Lease Agreement states that “Lessee shall pay upon demand

all Lessor’s costs, expenses, including fees of counsel, etc.[,]”

the Lease Agreement never specified that such a demand must occur

prior to initiation of a lawsuit. Rather, reading the provision as

a whole, in its plain terms, the Lease Agreement seems to have

contemplated that such fees and costs would be awarded if a demand

was even made in a lawsuit, after a court found that the lessees

breached a contract within the Lease Agreement.

      This Court concludes that the Lease Agreement between the

movants and the Oliverio’s defendants unambiguously provides for

the   recovery   of   attorneys’    fees   and    costs.    Accordingly,   a

reasonableness hearing shall be held, consistent with the factors

set forth in Aetna Cas. & Surety Co. v. Pitrolo3 on May 22, 2019 at

3:00 p.m. in the South Courtroom, Second Floor, Federal Building,

1125 Chapline Street, Wheeling, West Virginia 26003.

      The parties shall file their briefs regarding the amount of

attorneys’ fees owed, simultaneously, on May 6, 2019.

     4.   Plaintiffs are entitled to summary judgment on their
declaratory judgment claim

      Lastly,    movants   seek     summary      judgment   on   plaintiffs’

declaratory judgment claim.        This claim seeks a declaration “that



      3
       176 W. Va. 190, 196, 342 S.E.2d 156, 162 (1986).

                                     27
Oliverio’s right of first refusal is void due to its material and

intentional breaches of the Lease Agreement.”            ECF No. 17 at 12.

       “District courts possess discretion in determining whether and

when to entertain an action under the Declaratory Judgment Act,

even    when     the   suit   otherwise      satisfies       subject    matter

jurisdictional     prerequisites.”        A.Hak   Indus.     Services   BV   v.

TechCorr USA, LLC, C.A. No. 3:11-CV-74, 2014 WL 7243191, *27 (N.D.

W. Va. Dec. 19, 2014) (citing Wilton v. Seven Falls Co., 515 U.S.

277, 282, 115 S. Ct. 2137, 132 L.Ed.2d 214 (1995)).             With respect

to declaratory judgment actions, “the normal principle that federal

courts should adjudicate claims within their jurisdiction yields to

considerations of practicality and wise judicial administration.”

Id. (citing Wilton, 515 U.S. at 288).

       The United States Court of Appeals for the Fourth Circuit has

held that a district court may exercise its discretion and decline

to   entertain    jurisdiction   with     “good   reason.”     Volvo    Const.

Equipment North America, Inc. v. CLM Equipment Company, Inc., 386

F.3d 581, 594 (4th Cir. 2004). “The two principle criteria guiding

the policy in favor of rending declaratory judgments are (1) when

the judgment will serve a useful purpose in clarifying and settling

the legal relations in issue, and (2) when it will terminate and

afford relief from the uncertainty, insecurity, and controversy

giving rise to the proceeding.”         Aetna Cas. & Sur. Co. v. Quarles,

92 F.2d 321, 325 (4th Cir. 1937) (citing Borchard, Declaratory

Judgments 107-109).



                                     28
     “Moreover, it is proper to dismiss a declaratory claim that

is duplicative in that it seeks no relief that is not implictly

sought in the other causes of action.” A.Hak Indus. Services BV v.

TechCorr USA, LLC, C.A. No. 3:11-CV-74, 2014 WL 7243191, *27 (N.D.

W. Va. Dec. 19, 2014) (citing Sofi Classic S.A. de C.V. v.

Hurowitz, 444 F. Supp. 2d 231, 249 (S.D. N.Y. 2006).                         “[A]

declaratory judgment serves no useful purpose when it seeks only to

adjudicate an already-existing breach of contract claim.”                        Id.

(citing Metra Industries, Inc. v. Rivanna Water & Sewer Authority,

C.A. No. 3:12CV00049, 2014 WL 652253, *2 (W.D. Va. 2014) (internal

quotation marks omitted).

     It is correctly noted in the movants’ reply to the Oliverio’s

defendants’ response in opposition to the motion to partially

dismiss   (ECF     No.   73),    that   the   issue   as    to   the   Oliverio’s

defendants’ right of first refusal is uncontested by the Oliverio’s

defendants.      ECF No. 73 at 10.      This Court grants summary judgment

in movants’ favor on the declaratory judgment claim.                     However,

declaring   the     right   of    first      of   first    refusal     invalid    or

unenforceable does not imply that this Court finds that the

provision     is     unconscionable,          inequitable,       or      otherwise

unenforceable on its face.         Specifically, the Court does not find

that the right of first refusal is unconscionable, inequitable, or

unlawful.   This Court merely holds that under the facts presented

in this case, the lessees have failed to exercise their right of




                                        29
first refusal in accordance to Section 5 of the Lease Agreement.

See ECF No. 64-4 at 7-8.

C. The Oliverio’s defendants’ are not entitled to a jury trial on
the issue of damages

     The   Federal   Rules   of   Civil    Procedure   set   forth   the

requirements for a jury demand in federal court. Rule 38 states in

pertinent part:

     (b) Demand. On any issue triable of right by a jury, a
     party may demand a jury trial by:

           (1) serving the other parties with a written
           demand - which may be included in a pleading -
           no later than 14 days after the last pleading
           directed to the issue is served;

           (2) filing the demand in accordance with Rule
           5(d).

                                  . . .

     (d) Waiver; Withdrawal.     A party waives a jury trial
     unless its demand is properly served and filed. A proper
     demand may be withdrawn only if the parties consent.

Fed. R. Civ. P. 38(b), (d).

     Rule 39(b) further states that “[i]ssues on which a jury trial

is not properly demanded are to be tried by the court.           But the

court, on motion, order a jury trial on any issue for which a jury

might have been demanded.”    Fed. R. Civ. P. 39(b).

     Resolution of a Rule 39(b) motion is “committed to the

discretion of the trial court.”         Malbon v. Pennsylvania Millers

Mut. Ins. Co., 636 F.2d 936, 940 (4th Cir. 1980).            In deciding

whether to grant a Rule 39(b) motion, courts may be guided by the

following four factors:



                                   30
        (1) whether the issues are more appropriate for
        determination by a jury or a judge (i.e. factual versus
        legal, legal versus equitable, simple versus complex);
        (2) any prejudice that granting a jury trial would cause
        the opposing party; (3) the timing of the motion (early
        or late in the proceedings); and (4) any effect a jury
        trial would have on the court’s docket and the orderly
        administration of justice.

Id. at 940 n.11 (internal quotation marks omitted).

        A number of courts have also considered a fifth factor - the

reason for the failure to make a timely jury demand.             See Farias v.

Bexar    County   Bd.   of   Trustees    for   Mental   Health    Retardation

Services, 925 F.2d 866, 873 (5th Cir. 1991), cert denied, 502 U.S.

866 (1991); Kitchen v. Chippewa Valley Sch., 825 F.2d 1004, 1012-13

(6th Cir. 1987); Mardesich v. Marciel, 538 F.2d 848, 849 (9th Cir.

1976).     The Supreme Court of the United States has also noted, in

dicta, that a district court’s discretion generally is guided by

“the justifiability of the tardy litigant’s delay and the absence

of prejudice to his adversary.” Pierce v. Underwood, 487 U.S. 552,

562 (1988).

        In support of their motion to confirm a non-jury trial, the

plaintiffs argue that the defendants did not make a proper jury

demand pursuant to Rule 38(b).      In response, the defendants, among

other things, point to “inclusion of the relief found in [Federal

Rule of Civil Procedure] 39.”       ECF No. 69 at 2.     Specifically, the

defendants cite to the language in Rule 39(b) that states that “the

court may, on motion, order a jury trial on any issue for which a

jury trial may be demanded.”             ECF No. 62-1 at 2.         Moreover,

according to the defendants, the plaintiffs are not actually

                                        31
prejudiced by the demand and the defendants did not waive their

defenses.    ECF No. 69 at 1-3.

     Applying    the   Malbon   factors   to   this   action,   this   Court

concludes that the defendants’ motion for a jury trial must be

denied.     As to the first factor, whether the issues are more

appropriately determined by a jury, this Court observes that to

determine the amount of damages the movants are entitled to, the

factfinder will be required to consider various documents and legal

briefs to come to a correct calculation, determining various

potential legal questions along with the factual circumstances.

The factfinder must also analyze the documents and deduct amounts

that have allegedly been paid prior to or during initiation of this

civil action.      Because the parties have indicated that their

understanding of the amounts owed in connection with this civil

action are opposed, this Court finds that issues of damages in this

civil action are sufficiently complex to probably warrant a non-

jury trial.     The Court believes that it is better suited, rather

than a jury, to ultimately construe the relevant provisions in the

Lease Agreement and the Amendment to the Lease Agreement, and

calculate damages based on those provisions.             Therefore, this

factor weighs against granting the motion.

     The second factor, whether the plaintiff will be prejudiced by

granting a jury trial, also counsels against granting the motion.

This Court finds that the plaintiffs have justifiably relied on the

assumption that the case would be tried to the Court throughout the



                                    32
motion    practice   and    discovery,       and   that   the   plaintiffs   have

prepared and coordinated trial strategy accordingly.                 Therefore,

this factor weighs against granting the motion.

        The third factor identified by Malbon is the timing of the

motion for a jury trial.          Here, the motion was made very late in

the proceedings, after realizing a jury demand was never made at a

status and scheduling conference held in January 15, 2019.                   The

defendants never submitted a supplemental filing prior to their

motion for a jury trial, indicating that they sought a trial by

jury.    Therefore, this factor weighs against granting the motion.

        Under the fourth factor of the Malbon analysis, this Court

finds that there would be little, if any, effect that a jury trial

would have on this Court’s docket and the orderly administration of

justice. This factor, therefore, does not appear to weigh in favor

of or against granting the motion.

        Considering the additional factor which other courts have

considered, the reason for the failure to make a timely jury

demand, this Court notes that defendants candidly indicate that

“the only explanation the undersigned can present is human error.”

ECF No. 62-1 at 4.        The reason for the defendants’ long delay in

requesting a jury trial does not appear to this Court to justify

granting a jury trial at this late stage of the proceedings.

        Because   three    of   the   four   Malbon   factors     weigh   against

granting the motion for a jury trial, and the fourth factor is

neutral, and because the defendants have not offered a persuasive



                                        33
reason justifying the long delay in their request for a jury trial,

this Court concludes that the defendants’ motion for a jury trial

must be denied. Central to this issue, this Court believes that at

this stage in the litigation, the Court will more efficiently

construe the relevant provisions in the Lease Agreement and the

Amendment to the Lease Agreement, and to calculate damages in

accordance with such provisions.

                             IV.    Conclusion

     For   the   reasons   set     forth   above,   defendant   Shirley   C.

Oliverio’s motion for summary judgment (ECF No. 71) is GRANTED,

plaintiffs’ and cross-claimants’ joint motion for partial summary

judgment as to the contract claims pending against the Oliverio’s

defendants, and as to the plaintiffs’ request for declaratory

relief (ECF No. 64) is GRANTED AS FRAMED, and the defendants’

motion for jury trial (ECF No. 62) is DENIED.

     Moreover, as previously stated, a reasonableness hearing shall

be held, consistent with Aetna Cas. & Surety Co. v. Pitrolo, on

May 22, 2019 at 3:00 p.m. in the South Courtroom, Second Floor,

Federal Building, 1125 Chapline Street, Wheeling, West Virginia

26003.

     The   parties   shall   file    briefs   regarding   the   amount    of

attorneys’ fees owed by May 6, 2019.

     Further, and as also mentioned above, the parties are ORDERED

to meet and confer as to total damages, including taxes and

interest, consistent with this Court’s finding that Oliverio’s is



                                      34
a holdover tenant, and that the holdover provision (specifically,

see Section 4 of the Lease Agreement) applies.         The parties are

ORDERED to consider whether other clauses in the Lease Agreement

apply, including, but not limited to the provision addressing late

penalties (see Section 3 of the Lease Agreement).        If the parties

do not come to an agreement as to the amount of total damages due,

the parties are ORDERED to submit simultaneous briefing on such

issues ten (10) days after the parties have attempted to come to

agreement.    The Court may decide the issue based on the memoranda

submitted to this Court, or may schedule an evidentiary hearing

pertaining to such issues.

     Lastly, the pretrial conference that is scheduled on Monday,

April 29, 2019 is hereby VACATED.        The trial that is scheduled to

commence on Tuesday, May 21, 2019 is also hereby VACATED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein. Pursuant to Federal

Rule of Civil Procedure 58, the Clerk is DIRECTED to enter judgment

on this matter.

     DATED:       April 24, 2019



                                   /s/ Frederick P. Stamp, Jr.
                                   FREDERICK P. STAMP, JR.
                                   UNITED STATES DISTRICT JUDGE




                                    35
